          Case 1:19-cv-05226-KPF Document 118 Filed 07/20/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                   7/20/2020
---------------------------------------------------------------X
ANTHONY CASIANO,                                               :   19-cv-5226 (KPF) (RWL)
                                                               :
                                    Plaintiff,                 :   ORDER
                                                               :
                  - against -                                  :
                                                               :
WARDEN KISA SMALLS, et al.,                                    :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        The settlement conference in this case scheduled for July 27, 2020 at 2:30 p.m. is

hereby ADJOURNED to August 18, 2020 at 2:30 p.m. The hearing will take place using

Skype Business, instructions for which are available on the Court's website. The Court

will provide specific access information closer to the hearing. The counsel for New York

City shall reach out to the Warden or Official for the Auburn Correctional Facility so that

the incarcerated Plaintiff may participate via-video during the scheduled conference. The

parties are instructed to review and adhere to Judge Lehrburger’s individual Settlement

Conference Procedures. The parties are further instructed to submit any updates to their

pre-conference submissions or Attendance Acknowledgment Forms (available in PDF

fillable format as an attachment to the Settlement Conference Procedures) no later than

August 11, 2020 by 5:00 p.m.

        Defense counsel shall send a copy of this order to Plaintiff by mail within three (3)

days and file proof such service on ECF. If counsel is unable to complete this mailing as

a result of COVID-19 and related disruptions, counsel shall promptly notify the Court by

letter filed on ECF.
       Case 1:19-cv-05226-KPF Document 118 Filed 07/20/20 Page 2 of 2




                                   SO ORDERED.



                                   _________________________________
                                   ROBERT W. LEHRBURGER
                                   UNITED STATES MAGISTRATE JUDGE

Dated: July 20, 2020
       New York, New York
